Citation Nr: 0909504	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  08-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen a service connection claim for PTSD.  The 
Veteran subsequently initiated and perfected an appeal of 
this rating determination.  In December 2008, the Veteran 
testified via videoconference before the undersigned Acting 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2008).  

Regarding his claimed stressor, the Veteran has stated, among 
other claims, that he was on guard duty, came under enemy 
mortar attack, and otherwise engaged in similar combat-
related activities while stationed in Vietnam between April 
and May 1969.  As yet, the Veteran's alleged stressors have 
not been verified by VA with the U.S. Army and Joint Services 
Records Research Center (JSRRC).  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  This duty includes obtaining 
pertinent service or other government-held records identified 
by the veteran or which would help substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  In so ordering 
such development by the RO, the Board is not making a finding 
regarding the Veteran's application to reopen his claim.  
Rather, the Board is acknowledging VA's obligation to assist 
claimants with their pending claims.  Once such development 
is completed, adjudication of the Veteran's application to 
reopen may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative 
should be contacted and again requested to 
furnish the specific details (locations, 
names, etc.) of the claimed inservice 
stressors, to include relevant unit 
designations at the company and battalion 
levels, claimed by the Veteran during his 
April to May 1969 military service in 
Vietnam.  

2.  Taking into account all information 
obtained in accordance with the above 
order, the RO must review the claims file 
and prepare a summary of Veteran's claimed 
stressors.  This summary, together with a 
copy of the DD 214 and this remand, and 
all associated documents should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC).  That agency 
should be asked to provide any information 
that might corroborate the Veteran's 
alleged stressors, to include morning 
reports/or unit histories.  The RO should 
undertake any other steps it deems 
appropriate in attempting to verify the 
stressors.  

3.  If and only if, any claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the Veteran should undergo a VA 
psychiatric examination to clarify whether 
he has PTSD related to documented 
stressors during service.  The RO must 
specify for the examiner the stressor or 
stressors which it has determined that the 
Veteran was exposed to in service and the 
examiner must be instructed to consider 
only those stressors in determining 
whether the Veteran has PTSD.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be provided 
to the examiner for review in conjunction 
with the examination, together with a copy 
of this remand.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should then readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide him with an opportunity to 
respond.  The RO is advised that they are 
to include any further changes in VCAA and 
any other applicable legal precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

